Title: To Thomas Jefferson from James Harrell, 2 July 1808
From: Harrell, James
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        on or before 2 Jul 1808
                     
                  
                  I take the liberty to Send to your honour to inform you of the Situation of a poor Sailor’s family. Sir have been home 4 months my wife Sick, and two of my Children, and one I have buryed. If you woud take my Situation into Consideration I would thank Heaven. 
                  With respect I remain your humble Servant
                  
                     James Harrell 
                     
                     No 186 Lombard Street
                  
               